Citation Nr: 0033408	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-39 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran had service from February 1952 to October 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico.  The case was remanded by the Board to 
the San Juan, Puerto Rico RO in March 1997.  Jurisdiction was 
since transferred to the St. Petersburg, Florida RO, and it 
is now returned for adjudication.  

In view of the degree of development accomplished as a result 
of the last examination, and in view of some information 
obtained by the Board, additional development is need.

Additionally, the Board notes that on November 9, 2000, the 
President signed into law H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  These provisions 
remove "well grounded" claim provisions and detail duties 
to assist and provide notice to claimants. 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

The veteran contends that he suffers from PTSD as a result of 
his service with the 65th Infantry Regiment in Korea.  He 
reported being a medical corpsman and carrying dead and 
wounded soldiers.  He has also reported that after a night 
patrol, he and his entire squad were accused of disobeying 
orders.  As a result they were all court-martialed and 
incarcerated for 290 days.  The Government of Puerto Rico 
sent a legal team to represent them, and all charges were 
dropped.  Subsequently, he was returned to duty for the 
remainder of his tour and honorably discharged.  During his 
incarceration he claims he was mistreated, and feared that he 
would be executed.  As a result he contends that underwent 
the same stresses and fears as a POW.  

This case was remanded by the Board in March 1997 in part to 
obtain the veteran's personnel records, unit history for 
Korea, and any records concerning the reported incarceration 
of the appellant and some members of his unit.

None of the aforementioned records, other that the 
appellant's service personnel records, appear to have been 
requested by the RO.  The RO noted in the supplemental 
statement of the case (SSOC) that a response from the service 
department indicated that any records concerning the 
veteran's military assignments were lost in a fire in July 
1973.  The file does not appear to contain any indication 
that the RO contacted the service department, or U. S. Armed 
Services Center for Research of Unit Records (USCRUR) for 
assistance or other appropriate organization.  

Unofficial records, obtained by the Board, from an Internet 
website for the 65th Infantry Regiment revealed the following 
historical news excerpts which appear to support the 
veteran's claim;

January 25, 1953- Officer, 86 EM Convicted For Behavior In 
Battle

With U.S. 3D, Jan 25 (UP)- The conviction of one officer and 
86 enlisted men of the 65th infantry regiment for their 
behavior during a fight on the central front in October was 
disclosed today.

The charges range from misbehavior before the enemy to 
willful disobedience to orders.


January 29, 1953- General Says 65th Fighting, Operating 
Despite Convictions

Seoul, Jan. 29 (Pac. S&S)- Public information officer for the 
3d division, related at a press conference the incidents near 
Jackson Heights around Oct. 28 and Nov. 3 which led to the 
court-martial of 92 enlisted men and one officer of the 65th 
regiment.

Around Oct. 28, members of two 65th Regiment Companies 
"disappeared" when enemy artillery opened fire.

On Nov 3, soldiers on a patrol returned to their lines 
without orders and without having met enemy opposition.

February 10, 1953- P.R. Given Chance To Defend Troops

Washington, Feb 10 (UP)- A Pentagon spokesman said yesterday 
the Puerto Rican Bar Association will be permitted to make a 
formal statement to the Department of the Army if it wants to 
defend the 94 court-martialed Puerto Ricans when their 
sentences come up for review in Washington.

After a review of the claims file, the Board concludes that 
due process requires a remand of the case. 

It has been indicated that the appellant's service personnel 
records, if on file at the National Personal Records Center 
(NPRC) were lost at the accidental fire at that facility.  
While those records appear unavailable, there is additional 
development indicated.  For instance, unit histories and 
records concerning the reported incarceration would not have 
been stored at that local.  There appears to have been no 
request for such information from appropriate location.

Furthermore, it is indicated on the veteran's DD 214 that he 
lost 289 days under "Sec 6(a) appendix 2b MCM 1951."  It 
was noted that Par 9 AR615-120 applied.  The appellant's 
Service Department should be contacted to provide information 
concerning what those provisions concerned, and why those 
days were lost.  Such information should be associated with 
the claims folder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

2.  The RO is directed to contact the 
veteran's Service Department or other 
appropriate source for any additional 
information that may be relevant with 
respect to his claim.  Information sought 
should include Unit histories for the 
time period in question, and information 
concerning the codes and sections noted 
above to have been on the appellant's DD 
214.  Specifically, it should be 
determined why the 289 days were lost.  
If this was for incarceration, all 
information concerning treatment of the 
individuals and concerning the 
incarceration should be associated with 
the claims folder.

3.  The RO should review the claims file 
and personnel records (if located) for 
specific details of any incarceration, 
court-martial and pardon, the veteran 
claims to have experienced during 
service.  Specifically dates, places, 
detailed descriptions of events, and any 
other identifying information including 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying details. 

4.  The RO should prepare a summary of 
the claimed stressor events.  This 
summary, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Records 
(USASCRUR) formerly United States Army 
and Joint Services Environmental Support 
Group (ESG), or other appropriate 
organization.  This organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged incarceration and stressors.  

5. The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (2000). 

6.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims folder and a copy of this remand 
should be directed to, and reviewed by a 
board of two (2) psychiatric specialists 
who have not previously examined or 
treated the veteran.  They should 
include a statement to the affect that 
they received and reviewed the claims 
folder and remand in their reports. The 
specialists should determine the 
diagnoses of all psychiatric disorders 
that are present, including in 
particular, PTSD. If deemed necessary, 
an examination may be scheduled. The RO 
must specify for the examiners the 
stressor(s) or traumatic episodes that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether appellant was 
exposed to a stressor, or traumatic 
episode, in service.  The examiners 
should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status, including the 
etiology of the disorder.  After 
reviewing the records, the examiners are 
requested to express an opinion as to 
the following questions; 

(a)  What is the nature of the veteran's 
current mental disorders?  What was the 
etiological onset of the disorders, if 
any are found?

(b)  Were any of the alleged stressor, 
in particular, the veteran's 
incarceration, found to be established 
by the record, sufficient to produce 
PTSD?

(c) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD?  It is noted 
that the appellant has been treated for 
some psychiatric complaints for many 
years.  It should be determined whether 
the earlier complaints are related to 
any current pathology shown, and whether 
there is any relationship to service.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners. 

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD with consideration 
given to all the evidence of record, 
including all additional evidence 
obtained by the RO pursuant to this 
remand. In the event the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


